Citation Nr: 0209470	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back syndrome 
with degenerative changes, currently evaluated as 20 percent 
disabling.

(The issues of entitlement to service connection for 
arthritis of the hands, shoulders, ankles, wrists and hips 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to December 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

When the veteran's case was before the Board in June 2000, it 
was remanded for additional development.  It was returned to 
the Board for further appellate action in June 2002.

The Board notes that service connection for psychiatric 
disability was also denied in the January 1998 rating 
decision.  Although the notice of disagreement submitted by 
the veteran in November 1998 appears to be limited to the 
denial of an increased evaluation for low back disability, 
the RO also construed it as a notice of disagreement with 
respect to the denial of service connection for psychiatric 
disability.  Consequently, this service connection issue was 
also addressed in the statement of the case issued in 
November 1998.  In the substantive appeal submitted by the 
veteran in December 1998, she specified that her appeal was 
for an increased evaluation for her low back disability.  
Moreover, the issue of entitlement to service connection for 
psychiatric disability was not thereafter addressed in any 
communication received from the veteran or her 
representative, and this issue was not certified for 
consideration by the Board.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis of the 
hands, shoulders, ankles, wrists and hips pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When the 
additional development is completed, the Board will provide 
notice as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3,105 (Jan 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The veteran's low back syndrome with degenerative changes is 
manifested by severe limitation of motion; neither sciatic 
neuropathy nor more than severe intervertebral disc syndrome 
is shown.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for low back syndrome 
with degenerative changes have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295, § 4.124a, Diagnostic Code 8520 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  However, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for the veteran's low back 
disability in March 1978 and determined that it was 10 
percent disabling.  The veteran submitted her most recent 
claim for increase in June 1997, indicating that she had 
experienced increased pain and restriction of movement.

A January 1997 X-ray report states that the veteran had 
moderate degenerative changes involving the upper lumbar 
spine with sclerosis involving the end plates.  There was a 
minimal amount of disc space narrowing.  There was a 
hypertrophic spur arising from the anterior margins, and disc 
space narrowing at the L5-S1 level without evidence of 
spondylolisthesis or spondylolysis.  There were diffuse facet 
arthropathies at the L4-5 and L5-S1 levels.  The impression 
was moderate degenerative changes involving the upper lumbar 
spine, without evidence of acute fracture or dislocation.  

A VA examination was conducted in July 1997.  The veteran 
complained of pain in her low back which was getting worse.  
She reported that the pain was intermittent and that it was 
difficult to bend over or move during exacerbations.  She 
also complained of discomfort in her shoulders.  She denied 
leg pain.  She stated that she took medications such as 
Motrin for her low back disability.  The veteran indicated 
that she was not working at the time.  The examiner noted 
that the veteran had fallen while in service and injured her 
back.  

On examination, the veteran did not appear to be in any 
distress.  She walked normally and her equilibrium was good.  
Examination of the lumbosacral spine revealed no postural 
abnormality or fixed deformity.  The musculature of the back 
was satisfactory and without spasm or atrophy.  Range of 
motion testing revealed forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 20 degrees 
bilaterally.  There was objective evidence of pain on motion.  
Both lower extremities were negative for neurological 
deficiency and straight leg raising was to 70 degrees.  
Lasegue test was negative.  X-rays appeared normal.  The 
diagnosis was chronic lumbosacral strain with no evidence of 
disc herniation.

An August 1998 magnetic resonance imaging (MRI) of the 
veteran's lumbar spine revealed decreased signal within the 
disc at L4-5 and L5-S1, consistent with desiccation.  At L4-5 
there was broad based disc bulge posteriorly which mildly 
compressed the ventral thecal sac and resulted in a mild to 
moderate degree of canal stenosis.  At L5-S1 there was a 
small focal disc protrusion posteriolaterally which mildly 
compressed the neural foramen on the left at that level.  
There was no significant canal stenosis.  

In a statement included with her December 1998 substantive 
appeal, the veteran indicated that she experienced pain 
secondary to disc disease.  She stated that at times she 
could not get up and that it was painful to move.  She noted 
that her excruciating back pain had caused limitation, lack 
of movement and instability.  

A March 1999 VA outpatient record notes the veteran's 
complaints of low back pain and stiffness in various joints.  

The veteran submitted to a VA examination in May 2001.  She 
reported that she had not worked since 1991 and that she was 
on Social Security disability because of arthritis.  She 
complained of intermittent pain in her low back.  She denied 
any specific activity relationship and indicated that she had 
learned to deal with the pain.  She indicated that she 
sometimes took Celebrex and Tylenol with codeine.  The 
veteran also complained of pain in her hands, shoulders, 
ankles, wrists and rib cage.  She indicated that she was seen 
at the rheumatology clinic.  She stated that at times she had 
difficulty getting out of a chair because of joint stiffness 
and pain.  She also noted that bending was sometimes 
difficult and that she could not lie down, sit or lift 
anything.  She stated that at other times, her pain was not 
as bad.  She denied that medications helped and maintained 
that her condition was getting worse.  

On physical examination the veteran appeared healthy.  She 
indicated that her activities were periodically affected by 
her disability.  She walked well with a normal heel-toe gait.  
Her posture was good.  Examination of the lumbosacral spine 
revealed normal lumbar lordosis, good muscle tone, and a 
symmetrical pelvis.  There was no spasm of the paravertebral 
muscles, but the veteran complained of pain in the 
lumbosacral area.  There was no atrophy of the paravertebral 
muscles.  Range of motion testing revealed extension to 20 
degrees with complaint of moderate pain between 10 and 20 
degrees.  Flexion was to 40 degrees with complaint of 
moderate pain between 10 and 40 degrees.  Lateral flexion was 
to 10 degrees bilaterally with complaint of moderate pain in 
the lumbosacral area.  There was no evidence of weakness of 
the paravertebral muscles or incoordination.  Both lower 
extremities were negative for any neurological deficiency, 
and muscle tone was good.  Sensation was normal and reflexes 
were equal on both sides.  Straight leg raising was to 40 
degrees with complaint of moderate pain in the low back.  
Lasegue test was negative.  X-rays revealed very minimal 
degenerative changes.  Pelvic X-rays were normal and the 
sacroiliac joints were open.  An MRI of the lumbosacral spine 
revealed broad-based disc herniation at L5-S1, far lateral 
into the neural foraminal area.  A small focal area of bright 
signal in the L3 posterosuperior margin was noted as likely 
hemangioma.  There was also some desiccation at L4-5 and L5-
S1.  Increased uptake in multiple joints was noted on a bone 
scan.  The examiner noted that such findings on a bone scan 
were consistent with arthritis.  The diagnosis was service-
connected low back pain with minimal degenerative changes and 
broad-based disc herniation at the L5-S1 level.  The examiner 
also noted that the veteran was suffering from rheumatoid 
arthritis affecting multiple joints as noted in his report.  

In a February 2002 rating decision, the RO increased the 
evaluation for the veteran's low back disability to 20 
percent, effective June 23, 1997.




II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate the claim, 
that all available records pertinent to this claim have been 
obtained and that the veteran has been afforded appropriate 
VA examinations.  Neither the veteran nor her representative 
has identified any outstanding evidence or information that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.

In sum, the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

The veteran's back disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 for intervertebral disc syndrome.  A rating of 20 
percent is warranted where there is moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation will be awarded where there is severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
where the disorder is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

Diagnostic Code 5295 provides that a rating of 20 percent is 
warranted where there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  An evaluation of 40 percent is warranted 
for severe lumbosacral strain with listing of the spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  A higher rating is not available under this 
diagnostic code.  

Ankylosis of the lumbar spine is to be rated as 50 percent 
disabling where the angle of ankylosis is unfavorable or 40 
percent if the angle of ankylosis is favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2001).

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Paralysis of the sciatic nerve warrants an 80 percent 
evaluation if it is complete; with complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
of the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  Incomplete paralysis 
of the sciatic nerve warrants a 60 percent evaluation if it 
is severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

Review of the record discloses that the veteran's low back 
disability is more appropriately rated under Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  In this 
regard, the Board notes that the May 2001 examination was 
negative for any neurological deficiency, and that on 
examination the veteran's muscle tone was good.  However, 
range of motion testing did reveal marked limitation of 
motion of the veteran's lumbar spine.  The veteran's range of 
motion at the May 2001 examination was significantly 
decreased compared to range of motion testing conducted at 
the July 1997 examination.  The May 2001 examination report 
also indicates that the veteran complained of pain through 
nearly all ranges tested.  Moreover, objective testing 
revealed broad-based disc herniation and some desiccation, as 
well as degenerative changes. 

Therefore, on consideration of all pertinent disability 
factors and all potentially applicable diagnostic codes, the 
Board concludes that the veteran's low back disability more 
nearly approximates the criteria for a 40 percent evaluation 
under Diagnostic Code 5292.  

With regard to other potentially applicable diagnostic codes, 
the Board notes that there is no evidence of ankylosis and 
therefore a higher rating is not available under Diagnostic 
Code 5289.  The Board also notes that the veteran's low back 
disability is not manifested by neuropathy warranting a 
rating in excess of 40 percent under Diagnostic Code 5293.  
In fact, on examination in May 2001, the veteran's lower 
extremities were negative for any neurological deficiency.  
Further, a rating in excess of 40 percent is not authorized 
under Diagnostic Code 5295.  Finally, as noted above, the 
veteran's low back disability is not manifested by impairment 
of the sciatic nerve so the disability would not warranted a 
compensable evaluation if rated under Diagnostic Code 8520.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for her low back disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 40 percent evaluation granted herein.  
Therefore, the Board has concluded that referral of the case 
for  extra-schedular consideration is not in order.







ORDER

A disability rating of 40 percent for low back disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

